CaSe:lB-ZZSBO-JGR DOC#232 Filed:ll/OZ/J_S Entered:ll/OZ/J_S 09232219 Pagel Ofl

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEBTOR: CR Briggs Corporation POST CONF|RMAT|ON QUARTERLY REPORT
CH. 11 CASE NO: 15-22850-JGR FOR QUARTER ENDED: 30-SeE-18
SUMMARY OF DlSBURSEMENTS MADE DUR|NG QUARTER:
1. CASH BALANCE, BEG|NN|NG OF QUARTER $ 590,251.89
2. CASH RECE|PTS DUR|NG QUARTER FROM ALL SOURCES 0.00
3. CASH DlSBURSEMENTS DUR|NG QUARTER, |NCLUD|NG PLAN PAYMENTS ( 180,746.94 )
4_ CASH BALANCE, END OF QUARTER (OR AS OF REPORT DATE FOR

F|NAL REPORT $ 409.504.95
SUMMARV OF AMOUNTS DlSBURSED UNDER PLAN:

Tota| Pyts.
Paid During Total Paid Projected

1. ADMIN|STRAT|VE EXPENSES Quarter to Date Under Plan

Plan Trustee Compensation $ 8,134.21 $ 8,314.21 $ 20,475.24

Plan Trustee Expense O

Attorney Fees - Trustee 5,498.50 184,018.37 184,018.37 *

Attorney Fees - Debtor 0

Other Professiona|s 40,070.04

Other Administrative Expenses 650.00 5,909.82 5,909.82

TOTAL ADM|N|STRAT|VE EXPENSES $ 14,462.71 $ 238,312.44 $ 238,312.44
2. SECURED CRED|TORS $
3. PR|OR|TY CRED|TORS $ 60,046.62 60,046.62 60,046.62
4. UNSECURED CRED|TORS $ 106.237.61 106,237.61 389,029.70
5. EQU|TY SECUR|T¥ HOLDERS $
6. Attach additional sheets as nece $ 0
TOTAL PLAN PAYMENTS $ 180,746.94 $ 404,596.67 $ 409,504.95

Amount Date Check No.

QUARTERLY FEE PA|D: $ 650.00 183
PLAN STATUS: Yes No
1. Have all payments been made as set forth in the confirmed plan? (lf no, attach explanation.) --
2. Are all post-confirmation obligations current? (|f no, attach explanation.) --
3. Projected date of application for final decree: 2nd quarter 2019

I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING POST CONFIRMA TION QUARTERL Y REPORT
IS TRUE AND CORRECT TO THE BEST OF MY KNOWLEDGE AND BELIEF.

Attach additional sheets as necessary

 

fha Liquidating Trust for CR BriggsCorporation

 

A

Wty./Buéshle£.lr.ustee Liquidating Trust
Email & Phone: n@band§|awoffice.com 720-381-0045 Form 3

Rev. 12/10/20C

